DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “wherein the target position is laterally offset such that the coupler position may be adjusted in the lateral direction limiting a manual adjustment of a longitudinal position of the trailer required for connecting the coupler with the hitch ball”, however, examiner is unsure as to how the vehicle maneuvering system limits a manual adjustment of the longitudinal position of the trailer; does the manual adjustment mean a push on the trailer or movement of the trailer by the vehicle..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,5,11,13,15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2018/0081370). Miller discloses a hitch detection and location measurement comprising: 
an imaging device (22) configured to capture image data; and 
a controller (20) in communication with a vehicle maneuvering system (operated by the controller, see Para. 0024 and 0028) configured to: 
identify a coupler (46) position of a trailer in the image data (see Para. 0024); compare a coupler height of the coupler position with a hitch height of a hitch ball (see Para. 0024); 
in response to the coupler height being insufficient to clear the hitch height, calculate a target and position laterally offset from the coupler position; and communicate the target position to the vehicle maneuvering system (see Para. 0024 and 0025).
Regarding claims 2 and 14, wherein the controller is further configured to identify a trailer heading (or the hitch, see Para. 0024) based on the image data.
Regarding claims 3 and 15, wherein the trailer heading direction is identified in the image data based on a longitudinal direction of tongue extending from the coupler (see Para. 0024, as the ECU finds the real coordinates of trailer coupler). 

Regarding claim 11, wherein the controller is further configured to: control the vehicle maneuvering system to control a steering angle and motion of the vehicle aligning the hitch ball with the target position (see Para. 0025).
Regarding claim 13, the use of the apparatus disclosed by Miller ends with the method being performed and the sensor system can be seen as the camera or imaging device (see Para. 0023, 00234, 0025, 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6-7, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller. Miller does not mention a lateral offset being calculated in a direction perpendicular to the trailer heading. However, one of ordinary skill in the art would have the knowledge that the controller in communication with the camera and the user of the vehicle can be adjusted to calculate the lateral offset in a direction perpendicular to the trailer heading, due to design .

Regarding claims 6,7, 19 and 20, wherein the controller (20) is further configured to calculate a direction of the lateral offset of the target position (determine the angle from a centerline in Para. 0022) relative to the coupler position based on the difference between the vehicle heading direction and the trailer heading direction (Based on the comparison, the ECU 20 determines the distance between the video camera 22 and the hitch ball 40. Once the distance is determined, the ECU 20 determines the position, for example, in real-world coordinates, of the hitch ball 40 based on the distance and the one or more angles. The ECU 20 may also determine the height of the hitch ball 40 relative to the ground in real-world coordinates.

Miller does not explicitly disclose that the “trailer heading direction” of the trailer is used to determine the target position. However, not all angles of a trailer hitch can be attached, only the portion that the trailer is not directly connected to so as to not touch the vehicle being attached. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the trailer heading direction information so as to ensure that the vehicle approaches the front of the trailer and is able to cleanly attach to the trailer hitch.
               Regarding claim 19, see the rejection of claim 1 and claim 6 above.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gehrke (US 2016/0288601). Regarding claims 8 and 9, Miller further discloses, wherein the lateral offset . 
However, Gehrke discloses a trailer coupling assistance system with a controller (28) that is able to determine the size of the coupler (see Para. 0064). It would have been obvious for one of ordinary skill in the art to modify Miller by adding a way to recognize the size of the coupler, in order to automatically know if the hitch ball would fit in the coupler, as the controller would be able to determine the size of the coupler and the hitch ball.
Regarding claim 10, Miller discloses that the controller is able to find the height and size of the hitch ball, wherein the radius of the hitch can be determined by knowing the size of the hitch ball.	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611